     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     CHAD BOYER,                                     )       1:19-cv-00714-EPG
14                                                   )
                     Plaintiff,                      )
15                                                   )       STIPULATION AND ORDER FOR AN
          vs.                                        )       EXTENSION OF TIME
16   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )       (ECF No. 17)
17                                                   )
                     Defendant.                      )
18                                                   )
                                                     )
19
20
             IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 30-day extension of time from March 6, 2020 to
22
     April 6, 2020 to respond to Plaintiff’s opening brief. Defendant’s counsel had to work on
23
     discovery for a federal district court employment case for the last three weeks. Defendant’s
24
     counsel has five briefs due in other social security cases within the next month and will also be
25
     on work travel for depositions. Counsel, therefore, requests additional time to review the record
26
     and draft the brief for this case.
27
             This request is made in good faith with no intention to unduly delay the proceedings.
28


                                                         1
 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3          Counsel apologizes to the Court for any inconvenience caused by this delay.
 4
 5                                               Respectfully submitted,
 6
     Dated: March 5, 2020                        /s/ Jeffrey R. Duarte by Chantal R. Jenkins*
 7                                               *As authorized via email on March 5, 2020
                                                 Jeffrey R. Duarte
 8                                               Attorney for Plaintiff
 9
10   Dated: March 5, 2020                        McGREGOR W. SCOTT
                                                 United States Attorney
11                                               DEBORAH LEE STACHEL
12                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
13
14                                        By:    /s/ Chantal R. Jenkins
15                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
 1                                               ORDER
 2          Pursuant to the stipulation of the Parties (ECF No. 17), and finding good cause exists, IT
 3   IS ORDERED that the deadline for Defendant’s response to Plaintiff’s opening brief is extended
 4   to April 6, 2020. All subsequent deadlines are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:    March 6, 2020                               /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
